Opistoít by
Oblady, J.,
The plaintiffs, in June, 1893, moored four oak timber rafts at a landing place known as Farmaree’s eddy in the Allegheny river and fastened them to shore objects by two ropes. In November following the rafts were inspected and rerafted by replacing defective bows and pins with new ones, and the plaintiffs contended that they were made fast to the shore in a secure manner. In December next the defendant’s fleet of four boats, being in charge of a pilot and four others, and while passing down the river, attempted to make a landing at Farmaree’s eddy. To effect this the defendant’s employees went upon the plaintiffs’ rafts and made fast their ropes. The result was that the fastenings with which the plaintiffs’ rafts were tied to the shore were broken, the rafts going adrift in the river, some of the timber being lost and the balance scattered along the course of the river, which greatly lessened the market value of the timber.
The plaintiffs alleged that the loss occurred by reason of the negligence of the defendant’s employees in fastening his boats to the plaintiffs’ rafts. It is not possible to remove rafts and fleets from the river for storage, and it .is admitted that there are not sufficient landing places and eddies along the river to *618permit a shore mooring for every raft or fleet. The defense was, that pursuant to a well known and long established custom the defendant had the right to moor his boats to the plaintiffs’ rafts, all of which was stated to be correct by the trial judge in answer to the plaintiffs’ fifth point. The appellant frankly admits, that “it is certain that the plaintiffs’ fleet was torn loose either because their own line was insufficient to property moor it or because of defendant’s negligence. In other words there manifestly was negligence on the one side or the other.”
The first assignment of error does not represent the completed thought of the trial judge, but taken in connection with the sentence immediately following, the idea suggested is presented in the correct light. The designation of “ a dead hitch,” as used by the trial judge in his charge to the jury, had reference to the contention of the plaintiffs and is so stated, but in view of the answer given to the defendant’s points it could not affect the finding. The term was not used by the witnesses. They were fully examined as to what took place at the time the landing was attempted to be made, so that the jury fully understood the facts. The assignments of error are overruled and the judgment is affirmed.